Citation Nr: 1702408	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating for degenerative arthritis of the cervical spine status post C6-7 fusion greater than 10 percent from May 14, 2008, to April 14, 2010; greater than 20 percent from April 15, 2010 to June 26, 2016; and greater than 30 percent from June 27, 2016.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 2001, from July 2001 to February 2008, and from February 2008 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is associated with the claims file.

In a May 2010 rating decision, the RO granted service connection for right upper extremity radiculopathy secondary to service-connected degenerative arthritis of the cervical spine.  In a November 2010 rating decision, the RO granted service connection for left upper extremity radiculopathy on the same grounds.  The Board observes that the RO awarded increased ratings for right upper extremity radiculopathy and left upper extremity radiculopathy in an August 2016 rating decision, and included those issues in the August 2016 supplemental statement of the case which also addresses the claim for entitlement to an increased rating for arthritis of the cervical spine.  While the issue of entitlement to separate evaluations for neurological abnormalities are part and parcel to increased rating claims for the spine, the issues of entitlement to increased ratings for the Veteran's service-connected radiculopathy of the upper extremities are not on appeal, as the Veteran did not appeal the ratings assigned for radiculopathy in the May and November 2010 rating decisions, or the ratings assigned in the August 2016 rating decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with the Board's April 2016 Remand, the Veteran was afforded a VA examination to assess the severity of his service-connected cervical spine disability in June 2016.  At that time, range of motion testing revealed forward flexion from 0 to 10 degrees, extension from 0 to 10 degrees, right and left lateral flexion from 0 to 15 degrees, and right and left lateral rotation from 0 to 40 degrees.  The examiner indicated objective evidence of pain with range of motion which contributed to a functional loss, but did not state at what point pain began.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner must also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).

In the instant case, although the VA examiner noted objective evidence of pain with range of motion, the examiner made no specific finding as to the degree of range-of-motion loss due to pain on use.  In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell, 25 Vet. App. at 44.  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Id. at 44.  Accordingly, the June 2016 VA examination report is inadequate, and a new VA examination is necessary.

The record also reflects that the Veteran underwent surgery to his cervical spine in October 2015.  Although the Veteran submitted a copy of the October 2015 private operative report, there is no evidence in the Veteran's claims file as to his post-operative recovery, or whether he underwent a period of convalescence following surgery which may entitle him to a temporary total disability rating following the October 2015 surgery.  Accordingly, the RO should request that the Veteran identify all providers who treated him for his post-operative recovery, to include all hospital treatment records and private clinical treatment records following the October 2015 surgery.  Additionally, the examiner who provides the VA examination for the cervical spine should also provide an opinion as to whether the October 2015 surgery required a period of convalescence and, if so, how long.  After the appropriate development has been completed, the RO should determine whether the Veteran is entitled to a temporary total disability rating following his October 2015 surgery for his service-connected cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA or private providers with whom he sought post-operative care following his October 2015 cervical spine surgery, including all hospital treatment records relating to the October 2015 surgery.  After obtaining any required authorizations for the identified sources, obtain the Veteran's treatment records.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  Thereafter, provide the Veteran with a new VA examination to determine the current severity of his service-connected cervical spine disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must determine the range of motion of the Veteran's cervical spine, in degrees, noting by comparison the normal range of motion of the cervical spine.  The report should include both active and passive ranges of motion.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the cervical spine.  The examiner must also state whether there is weakened movement, excess fatigability, incoordination, or other functional impairment attributable to the service-connected cervical spine disorder.  The examiner must report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician, and note the frequency and total duration of such episodes over the course of the past 12 months.

The examiner must describe functional limitations resulting from the Veteran's cervical spine disability.  Last, the examiner is asked to provide an opinion as to whether the October 2015 cervical spine surgery required a period of convalescence following surgery and, if so, how long.  A complete explanation and rationale must be provided for any opinion stated.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  When the above development has been completed, readjudicate the issue on appeal.  The RO must specifically adjudicate the issue of entitlement to a temporary total evaluation for the service-connected cervical spine disability following the October 2015 cervical spine surgery.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran and his representative an adequate opportunity to respond, prior to returning those issue to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




